Justice LONG,
concurring in part and dissenting in part.
I fully subscribe to the majority’s conclusion that what occurred in this case was error. I part company from my colleagues in connection with their concomitant determination that the error was harmless beyond a reasonable doubt.
Had H.T. qualified under the Child Sexual Abuse Act to be questioned on closed circuit television, that would have warranted *610an alteration of the ordinary rules governing the case. However, he plainly did not. H.T. exceeded the age prescribed in N.J.S.A. 2A:61B-1(e)(2) by five years and failed to submit a current evaluation supporting a finding of “severe emotional or mental distress.” Moreover, the judge neglected to interview H.T. or to make the detailed findings we required in interpreting the analogous criminal statute in State v. Crandall, 120 N.J. 649, 663-64, 577 A.2d 483 (1990). Essentially, with no justification whatsoever, the judge allowed H.T. to deprive defendant of his basic confrontation rights.
Absent a rationale for preventing defendant from facing his accuser (e.g., substantial likelihood of severe emotional or mental distress), that was a structural error of constitutional dimension that created a presumption in favor of reversal. See Rose v. Clark, 478 U.S. 570, 585, 106 S.Ct. 3101, 3110, 92 L.Ed.2d 460, 475 (1986) (Stevens, J., concurring) (stating Supreme Court did not question “the view that constitutional error is always sufficiently serious to create a presumption in favor of reversal” when it established harmless error standard for constitutional violations). Plaintiffs bore the burden of overcoming that presumption by proving that the constitutional error was harmless beyond a reasonable doubt. Chapman v. California, 386 U.S. 18, 24, 87 S.Ct. 824, 828, 17 L.Ed.2d 705, 710-11 (1967). They did not do so.
To be sure, a trial judge has the authority to circumscribe a defendant’s rights in a proof hearing under appropriate circumstances, but I am unconvinced that that notion has any currency in this case. First, this case is entirely unlike those in which circumscription was deemed appropriate. BJL Leasing Corp. v. Whittington, Singer, Davis & Co., 204 N.J.Super. 314, 318-19, 498 A.2d 1262 (App.Div.1985), for example, focused on the defendants’ contemptuous conduct in respect of the trial judge’s orders requiring the return of property. There, the trial judge was justified in preventing the defaulted defendants from presenting proofs because of their “earlier contumacious conduct.” Id. at 323, 498 A.2d 1262. Similarly, in Jugan v. Pollen, 253 N.J.Super. 123, 133, *611601 A.2d 235 (App.Div.1992), the defendant’s voluntary absence from trial and refusal to cooperate in discovery justified the trial judge’s enjoining him from making opening and closing statements or producing witnesses at the proof hearing. Here, there was no behavior beyond the mere fact of default by defendant warranting either a modification of the ordinary way in which a defendant exercises his confrontation rights at a proof hearing or any circumscription of defendant’s due process confrontation right. In re Wolf, 231 N.J.Super. 365, 376-77, 555 A.2d 722 (App.Div.1989), certif. denied, 117 N.J. 138, 564 A.2d 862 (1989).
Further, and contrary to the majority, I do not view defendant’s full cross-examination of H.T. as rendering his exclusion from H.T.’s presence harmless. Cross-examination is defendant’s right in addition to presence. It is not a substitute. Neither is the fact that H.T. was aware of defendant observing him from beyond the camera a justification for what occurred here because that is true in every such case and, if recognized as a justification, it would swallow up the confrontation rule. Finally, I reject the idea that defendant’s exclusion from H.T.’s presence was harmless because he could add nothing regarding H.T.’s mental state. That notion misapprehends the power as well as the purpose of presence. See Coy v. Iowa, 487 U.S. 1012, 1019, 108 S.Ct. 2798, 2802, 101 L.Ed.2d 857, 866 (1988) (“It is always more difficult to tell a lie about a person ‘to his face’ than ‘behind his back.’ ”).
Because I am not satisfied that plaintiffs carried their burden on harmlessness, and because a sense of wrongness pervades the denial of defendant’s right of presence, I would expand the Appellate Division’s remand for a new proof hearing regarding punitive damages to include all issues.
Justices LaVECCHIA and ALBIN join in this opinion.
For affirmance — Chief Justice PORITZ, Justices ZAZZALI, WALLACE and RIVERA-SOTO — 4.
For affirmance in part, reversal in part — Justices LONG, LaVECCHIA and ALBIN — 3.